Title: To George Washington from James Mellen, 19 April 1783
From: Mellen, James
To: Washington, George


                        
                            Sir
                            Apr 19th 83
                        
                        The officers of the 3d Masstt Regt have chosen Lieut. Henry Nelson for paymaster in the room of Lieut.
                            Mallish, who resign’d that office the 7th of Jany last.
                        If it be your Excellencies pleasure, I wish he may be appointed in Genl orders from the time above mention’d.
                            I have the Honor to be Your Excellencies most Hume Servt
                        
                            James Mellen Lt Col. Comd.
                        
                    